Clermont App. No. CA2005-09-083, 2006-Ohio-4428. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 2 of the court of appeals’ Entry filed October 23, 2006:
“Should an appellate court apply a de novo or abuse of discretion standard of review when reviewing a trial court’s decision granting or denying a motion to compel arbitration where it is alleged that the arbitration clause is unconscionable?”
Pfeifer, O’Donnell and Lanzinger, JJ., dissent.
The conflict cases are Small v. HCF of Perrysburg, Inc., 159 Ohio App.3d 66, 2004-Ohio-5757, Sikes v. Ganley Pontiac Honda, Inc., et al, Cuyahoga App. No. 82889, 2004-0hio-155, Harper v. J.D. Byrider of Canton, 148 Ohio App.3d 122, 2002-Ohio-2657, and Cronin v. California Fitness, Franklin App. No. 04AP-1121, 2005-Ohio-3273.
Sua sponte, cause consolidated with 2006-1890, Taylor Bldg. Corp. of Am. v. Benfield, Clermont App. No. CA2005-09-083, 2006-Ohio-4428.